 

Tompkins Financial Corporation 10-Q [tmp-10q_033116.htm]

 

Exhibit 10.2

 

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

This Supplemental Executive Retirement Agreement (the “Agreement”) is entered
into effective January 1, 2016 by Tompkins Financial Corporation, with offices
at 110 The Commons, Ithaca, New York 14851, and John McKenna, (the “Executive”).

 

PREAMBLE

 

The principal objective of this Agreement is to ensure the payment of
competitive levels of retirement income to the Executive, who has been
determined to be a key executive of Tompkins Financial Corporation and its
subsidiaries, in order to retain and motivate such Executive.

 

SECTION I. DEFINITIONS

 

1.1          “Board of Directors” means the Board of Directors of Tompkins
Financial Corporation.

 

1.2          “Committee” means the Compensation Committee of the Board of
Directors, which has been given authority by the Board of Directors to
administer this Agreement.

 

1.3          “Company” means Tompkins Financial Corporation.

 

1.4          “Earnings” means the average of the Executive’s five (5) highest
calendar years (or such lesser number if the Executive has not completed five
(5) years of service for the purpose of determining Earnings) of base pay which
shall mean the Executive’s base salary excluding bonuses, profit sharing, and
the like, and which may include base pay in years prior to the Executive’s
commencement of participation under this Agreement if so determined by the Board
of Directors.

 

1.5          “Surviving Spouse” means the spouse of the Executive, named at or
prior to his Retirement Date on his ‘Form of Benefit and Beneficiary Designation
Form’, surviving on the date of death of the Executive.

 



1

 

 

1.6          The masculine gender, where appearing in this Agreement, will be
deemed to include the feminine gender, and the singular may include the plural,
unless the context clearly indicates the contrary. For purposes of complying
with Section 409A of the Internal Revenue Code of 1986, as amended, or any
successor to such statute of like import, it is acknowledged that no benefit
payments may be made under this Agreement prior to the Executive’s termination
of employment with the Company, that the payment of benefits pursuant to this
Agreement may not be accelerated by the Company or the Executive, and that there
are no elections provided under the Agreement to defer compensation or to delay
a payment of benefits. The Executive may elect or change the form of benefit
payment any time prior to actual benefit commencement.

 

1.7          “Vested” means having completed at least 10 years of service.

 

SECTION II. ELIGIBILITY FOR BENEFITS

 

2.1          Eligibility. The Executive is eligible to participate in this
Agreement by designation of the Board of Directors, in its sole discretion. The
Board of Directors may determine, in its sole discretion, that the Executive
should cease to benefit under this Agreement and in such event the Board of
Directors shall notify the Executive in writing of such determination. Such
determination shall not reduce the then Vested benefit of the Executive under
this Agreement.

 

2.2          Retirement Date. The Executive is eligible to retire under this
Agreement and receive a benefit under Section 3.1 beginning on his Retirement
Date which is the later of: (a) the first day of the month following the month
in which the Executive becomes Vested and reaches age fifty-five (55), or (b)
the first day of the month following the month in which the Executive terminates
employment with the Company.

 



2

 

 

2.3          Discharge for Cause; Competition. Anything herein to the contrary
notwithstanding, if within two (2) years after terminating employment with the
Company or its subsidiaries, the Executive engages in Competition with the
Company (without prior authorization given by the Committee in writing), or if
the Executive is discharged by the Company or its subsidiaries for Cause,
payments otherwise payable under this Agreement to the Executive or the
Executive’s Surviving Spouse will, in the sole discretion of the Committee, be
forfeited and the Company will have no further obligation under this Agreement
to the Executive or the Executive’s Surviving Spouse. For purposes of this
Section 2.3, the term “Cause” shall mean (a) the conviction of the Executive by
a court of competent jurisdiction of a crime which constitutes a felony under
any state or federal law, or (b) an act by the Executive which in the opinion of
the Board of Directors constitutes a theft of property of the Company or its
subsidiaries, or (c) the willful and continued failure or refusal of the
Executive to perform his duties, or (d) gross negligence or willful misconduct
on the part of the Executive that is materially and demonstrably detrimental to
the Company or its subsidiaries (such finding having been initially made by the
Board of Directors). For purposes of this Section 2.3, “Competition with the
Company” shall occur (a) if the Executive directly or indirectly comes to own,
manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any other manner with,
any business which, in the judgment of the Board of Directors, is in substantial
competition with the Company (unless the Executive has first obtained the
Board’s prior written consent) and which is located within ten (10) miles of any
location of the Company or any of its subsidiaries, (b) if the Executive
solicits customers of the Company or any of its subsidiaries to reduce or stop
doing business with the Company or any of its subsidiaries, or (c) if the
Executive solicits employees of the Company or any of its subsidiaries to leave
such employment, or offers employment to employees of the Company or any of its
subsidiaries.

 

SECTION III. AMOUNT AND FORM OF RETIREMENT BENEFIT

 

3.1          Retirement Benefit. The annual retirement benefit amount payable by
the Company under this Agreement as a single life annuity shall equal eighteen
percent (18%) of the Executive’s Earnings; provided, however, that the annual
retirement benefit shall be reduced by six and one-quarter percent (6.25%) for
each year that the Executive’s years of service under this Agreement are less
than sixteen (16) years. In the event the Executive’s Retirement Date under
Section 2.2 occurs prior to the Executive attaining the age of sixty-five (65),
the annual retirement benefit otherwise determined hereunder shall be further
reduced by five percent (5%) for each year of age by which the Executive’s
attained age at his Retirement Date is less than sixty-five (65) years.

 



3

 

 

The Executive may elect to take his benefit in the form of a fifty percent (50%)
joint and survivor annuity, whereby he and his Spouse at the time of his
Retirement would receive an actuarial equivalent benefit over their joint
lifetimes. Actuarial equivalence will be determined using reasonable actuarial
assumptions chosen by the Company. The monthly retirement benefit payable by the
Company to the Executive shall equal one-twelfth (1/12) of such annual
retirement benefit. The monthly benefit payable as a single life annuity shall
be payable by the Company on the first day of each calendar month beginning with
the Executive’s Retirement Date through and including the month of the
Executive’s death. In the event that the Executive elects to take his benefit in
the form of joint and survivor annuity, the benefit shall be payable by the
Company on the first day of each calendar month beginning with the Executive’s
Retirement Date through and including the later of the month of the Executive’s
or his Surviving Spouse’s death in accordance with that election. In the event
the Executive is determined to be a “key employee”, as such term is defined in
Section 416(i) of the Internal Revenue Code of 1986, as amended, or any
successor to such statute of like import, then any monthly benefit otherwise
payable on or before the date which is six (6) months after the Executive’s
termination of employment date shall be delayed until the earlier of the
Executive’s date of death or the date which is six (6) months after the
Executive’s termination of employment date.

 

3.2          Death Benefit.

 

(a)          Upon the death of the Executive after the commencement of the
Executive’s retirement benefit under Section 3.1, the Executive’s Spouse as of
his Retirement Date, if still living, shall be entitled to fifty percent (50%)
of the annuity benefit the Executive was receiving at the time of his death, but
only if the Executive elected the fifty percent (50%) joint and survivor annuity
form pursuant to Section 3.1. The monthly retirement benefit payable by the
Company, if any, to the Surviving Spouse shall be one-twelfth (1/12) of such
annual retirement benefit and shall be payable on the first day of each month
beginning with the month after the month of the Executive’s death through and
including the month of the Surviving Spouse’s death.

 



4

 

 

(b)          Upon the death of the Executive prior to the commencement of the
Executive’s retirement benefit under Section 3.1, the Executive’s Surviving
Spouse, if any, shall be entitled to an annual retirement benefit payable by the
Company under this Agreement as elected, determined under Section 3.1, in which
the Executive is Vested at the time of his death; provided, that the Surviving
Spouse survives until the date upon which the Executive would have attained the
age specified in Section 2.2(a) if the Executive’s death occurs prior to his
Retirement Date. The monthly retirement benefit payable by the Company, if any,
to the Surviving Spouse shall equal one-twelfth (1/12) of said annual retirement
benefit for the Surviving Spouse and shall be payable on the first day of each
month commencing on the later of the Executive’s Retirement Date or the month
after the month of the Executive’s death through and including the month of the
Surviving Spouse’s death.

 

(c)          Upon the death of an Executive with no Surviving Spouse, or if the
Executive’s Surviving Spouse shall not survive the Executive until the date upon
which the Executive would have attained the age specified in Section 2.2(a),
there shall be no benefit payment under this Agreement to the Executive, the
Executive’s Surviving Spouse, the estate of either the Executive or the
Surviving Spouse, or otherwise.

 

3.3          Service. For purposes of this Agreement, the Executive’s service
shall be defined as commencing on January 1, 2015 and ending on the date the
Executive’s employment with Company or its subsidiaries is terminated, or such
earlier date as shall be determined by the Board of Directors if the Board of
Directors shall determine pursuant to Section 2.1 hereof that the Executive
should cease to benefit under this Agreement (provided, however, that no such
determination shall reduce the then Vested benefit of the Executive under this
Agreement). Years of service shall be determined in years and months of service
with credit provided for a full month of service for the calendar month in which
the Executive’s service commences as set forth above and the calendar month in
which the Executive’s service hereunder ceases.

 



5

 

 

SECTION IV. PAYMENT OF RETIREMENT BENEFITS

 

4.1          Limitation on Payments. Notwithstanding anything in this Agreement
to the contrary, no benefits are payable under this Agreement if the Executive
is discharged for Cause (as defined in Section 2.2) or engages in Competition
with the Company (as defined in Section 2.2).

 

4.2          Termination. If the Executive terminates employment voluntarily
before attaining age fifty-five (55) or becoming Vested for reasons other than
death or Disability, the Company shall have no obligation to pay, and the
Executive shall have no right to receive, any retirement benefit under this
Agreement whatsoever. In the event of the Executive’s involuntary termination of
employment (other than for Cause) at any time, the benefit payable to the
Executive shall be determined as set forth in Section 3.1, and the Executive’s
benefit shall commence at age fifty-nine (59) if the Executive then survives. In
the event the Executive does not then survive, the Executive’s Surviving Spouse
shall be entitled to the benefit under Section 3.2, if the Surviving Spouse then
survives.

 

SECTION V. DEATH BENEFITS PAYABLE

 

5.1          Death Benefit. Other than the death benefit for the Surviving
Spouse under Section 3.2, Section 4.2, or Section 6.2, as applicable, no death
benefits are payable under this Agreement.

 

SECTION VI. DISABILITY BENEFITS PAYABLE

 

6.1          Disability Benefit. In the event the Committee determines that the
Executive has become permanently and totally disabled (other than at a time when
facts and circumstances exist under which the Company could terminate the
Executive’s employment for Cause), the Executive shall be entitled to the
benefits under Section 3.1 commencing at the Executive’s Retirement Date, but
with the assumption that the Executive completed sixteen (16) years of service
and is Vested in the benefit under this Agreement as of the date of disability.

 

6.2          Death after Disability. In the event of the death of the Executive
after a disability is determined, the Executive’s Surviving Spouse shall be
entitled to the benefit under Section 3.2, if the Surviving Spouse then
survives.

 



6

 

 

6.3          Medical Evidence. The Committee may require, no more frequently
than once in any calendar year, that the Executive submit medical evidence of
disability satisfactory to the Committee. The Committee will have sole
discretion to discontinue eligibility for a disability benefit based on a
consideration of such evidence or lack thereof.

 

SECTION VII. CHANGE OF CONTROL

 

7.1          Change of Control.

 

          (a)          In the event of a Change of Control, as defined in
Section 7.2, of Tompkins Financial Corporation, the Executive shall be deemed to
have completed sixteen (16) years of service and be Vested in the benefit under
this Agreement.

 

          (b)          In the event of a Change of Control of Tompkins Financial
Corporation, if the employment of the Executive is thereafter terminated or the
role or compensation of the Executive is significantly reduced in anticipation
of such a Change of Control which then occurs, or within three (3) years of such
Change of Control, then the Executive shall receive a benefit, in addition to
any benefit under Section 3 of this Agreement, under this Section 7.1(b). The
benefit under this Section 7.1(b) shall be the continuation of the Executive’s
Compensation, as defined below, for a period of three (3) years plus
continuation of all employee welfare benefits that the Executive was
participating in (health insurance, disability insurance, life insurance and the
like) immediately prior to the Change of Control during the period in which the
Executive’s Compensation is continued; provided, however, that, for purposes of
this Section 7.1(b), the amount of the Executive’s Compensation taken into
account shall be reduced by (20%) if the Executive has attained age sixty-one
(61), by 40% if the Executive has attained age sixty-two (62), by 60% if the
Executive has attained age sixty-three (63), by 80% if the Executive has
attained age sixty-four (64), and by 100% if the Executive has attained age
sixty-five (65), with all such age determinations made as of the date of the
Executive’s termination of employment. The continuation of the Executive’s
employee welfare benefits under this Section 7.1(b) shall be on the same terms
and conditions as such employee welfare benefits are offered to other executive
employees of the successor employer to the Company and such continuation shall
be for a three-year period even if there is no continuation payment of the
Executive’s Compensation because of the 100% reduction under the preceding
sentence. For purposes of this Section VII only, the term “Compensation” shall
mean the Executive’s base pay (at the rate in effect immediately prior to the
Change in Control) plus the Executive’s bonus and profit sharing compensation
(which for this purpose shall be the average of the Executive’s bonus and profit
sharing compensation earned for the two (2) most recently completed fiscal years
of the Company).

 



7

 

 

          (c)          In the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended, including any successor
to such statute of like import (the “Excise Tax”), then the amount of the
benefit otherwise payable under Section 7.1(b), if any, shall be reduced, but
not below zero, to the maximum amount upon which no such Excise Tax is imposed.

 

          (d)          For purposes of this Section 7.1, the proper amounts, if
any, of the Excise Tax and the adjustment under Section 7.1(c) to eliminate the
Excise Tax shall be determined in the first instance by the Company. Within
forty-five (45) days of being provided with written notice of any such
determination, the Executive may provide written notice to the Committee of any
disagreement, in which event the amounts, if any, of the Excise Tax and any
adjustment under Section 7.1(c) shall be determined by independent tax counsel
selected by the Company’s independent auditors. The determination of the Company
(or, in the event of disagreement, the tax counsel selected) shall be final.

 

7.2          For purposes of this Section 7, a Change of Control shall be deemed
to have occurred if subsequent to January 1, 2004, (i) any person, including a
“group” (as defined in Section 13(d)(3) of the Securities and Exchange Act of
1934 (the “1934 Act”), becomes the “beneficial owner” (within the meaning of
Section 13(d)(3) under the 1934 Act) of a majority of the common stock of
Tompkins Financial Corporation; or (ii) Tompkins Financial Corporation is a
party to a merger, consolidation, or other business combination in which it is
not the surviving corporation, or sells or transfers all of a major portion of
its assets to any other person (any of the foregoing constituting a “Business
Combination”); or (iii) as a result of, or in connection with, any cash tender
or exchange offer, purchase of stock, Business Combination, or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were the Board of Directors before the Transaction shall cease
to constitute a majority of the Board of Directors of Tompkins Financial
Corporation or any Successor Corporation. “Successor Corporation” means the
surviving, resulting or transferee corporation in a Business Combination, or if
such corporation is a direct or indirect subsidiary of another corporation, the
parent corporation of such surviving, resulting or transferee corporation.

 



8

 

 

SECTION VIII. MISCELLANEOUS

 

8.1          Termination and Amendment. The Committee may, in its sole
discretion, terminate, suspend or amend this Agreement at any time or from time
to time, in whole or in part; provided, however, that no termination,
suspension, or amendment of this Agreement will, without the written consent of
the Executive or the Surviving Spouse (if the Executive is not then living),
reduce the Executive’s right or the right of the Surviving Spouse to receive or
continue receiving a benefit in accordance with this Agreement. The provisions
of this Section 8.1 shall be subordinate to the provisions of Section 2.2
concerning the forfeiture of benefits.

 

8.2          No Employment Agreement. Nothing contained herein will confer upon
the Executive the right to be retained in the service of the Company or its
subsidiaries, nor will it interfere with the right of the Company or its
subsidiaries to discharge or otherwise deal with the Executive without regard to
the existence of this Agreement.

 

8.3          Unfunded Arrangement. The benefits under this Agreement are
unfunded, and the Company will make benefit payments solely on a current
disbursement basis. Notwithstanding anything herein to the contrary, the
Executive, Surviving Spouse, and any beneficiaries of the Executive shall have
the status of general creditors of the Company.

 



9

 

 

8.4          Assignment. To the maximum extent permitted by law, no benefit
under this Agreement shall be assignable or subject to any manner to alienation,
sale, transfer, claims of creditors, pledge, attachment or encumbrances of any
kind.

 

8.5          Rules. The Committee may adopt rules and regulations to assist it
in the administration of this Agreement.

 

8.6          Information. The Executive shall receive a copy of this Agreement
and the Committee will make available for inspection by the Executive a copy of
any rules and regulations used by the Committee in administering this Agreement.

 

8.7          Controlling Law. This Agreement is established under and will be
construed according to the laws of the State of New York, without regard for
principles of conflicts of law.

 

8.8          Legal Expenses. The Company shall pay, upon request and
documentation thereof, all reasonable legal fees and expenses which the
Executive may incur as a result of the Company contesting the validity or
enforceability of any provision of this Agreement or any claim by the Executive
under this Agreement; provided, however, that the Company shall be entitled to
be reimbursed by the Executive for such amount previously paid to such Executive
if it is finally judicially determined that such Executive’s claims under this
Agreement are frivolous.

 

8.9          Disputes. In the event of any dispute after the occurrence of
Change of Control (as defined in the Section 7.2) between the Company and the
Executive with respect to the Executive’s rights to any payment under this
Agreement, the Company shall pay all disputed amounts to the Executive and, if
it is finally judicially determined that the Executive was not entitled to all
or a portion of such disputed amounts, the Executive shall repay to the Company
the amount to which the Executive was not entitled, together with interest
thereon at the judgment rate of interest then applicable in New York State.

 



10

 

 

IN WITNESS WHEREOF, this Agreement has been executed this 29th day of April,
2016.

 



      TOMPKINS FINANCIAL CORPORATION                   By:    /s/ Stephen S.
Romaine                   Name:    Stephen S. Romaine             ATTEST: /s/
Janet L. Hewitt   Title: President & Chief Executive Officer                    
                      By: /s/ John McKenna                   Name: John McKenna
            ATTEST: /s/ Heather Robbins   Title: Chief Executive Officer,      
     Bank of Castile



 



11

